DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, drawn to a method of making a multi-textured pet food product, classified in A23K 40/25.
II. Claims 19-26, drawn to a pet food product, classified in A23K50/45.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another and materially different process, such as by separately producing the emulsion and a jelled gravy and subsequently combining the two components.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art, requiring separate searches as shown by their different classification, restriction for examination purpose as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Barb Schweitzer on May 18, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites, “the low gelling temperature hydrocolloid.”  While it is clear that is referring to “a low temperature gelling hydrocolloid,” as recited in claim 1, the claim limitation should be corrected to be consistent in form with claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite, “a low temperature gelling hydrocolloid.”  The term “low temperature” is not seen to be clearly defined by the claims or specification, thus making the scope of the claim unclear as to what can be construed as a “low temperature gelling hydrocolloid.”
Claims 3-13 and 15-18 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watelain (US 20130309372) in view of Dupont (US 20010041202) and Martin (FR2904193).
Regarding claim 1, Watelain’372 teaches a method of making a multi-textured pet food product comprising preparing an edible emulsion comprising at least one protein (paragraph 29 - meat emulsion, fibrillar protein, protein from bovine…), preparing a first gravy comprising a methylcellulose and gelling hydrocolloids such as locust bean gum and guar gum in combination (paragraph 28); and coextruding the hydrocolloid dispersion and the meat emulsion (paragraph 39).  By co-extruding the gravy component and the meat emulsion, Watelain’372 is seen to teach the emulsion associated with the first gravy, especially as the emulsion has been taught to encase the hydrocolloid dispersion and as the hydrocolloid dispersion and the meat emulsion have low miscibility to form different phases that do not mix when the food is formed (paragraph 31).  At paragraph 27, Watelain’372 teaches that the hydrocolloid dispersion can be a flowable sol and at paragraph 44, 51-54, Watelain’372 teaches heating the hydrocolloid for jellifying the hydrocolloid dispersion into a jelly. 
While Watelain’374 teaches coextrusion of the emulsion and the gravy component, Claim 1 differs from Watelain’372 in specifically reciting, “heating the extrudate using steam to jellify the first gravy into a jelly.”
However, Dupont teaches extruding and then heating an extrudate for the purpose of allowing the thermal treatment after extrusion to gel the extrudate (see paragraph 39 - “tunnel oven using steam”) and where the extrudate can comprise hydrocolloids such as locust bean gum and kappa-carrageenan (see paragraph 28).  Furthermore, Martin teaches co-extrusion (see page 4, line 155 of the machine translation; page 2, line 57) of a food product where the co-extruded extrudate can subsequently subjected to heating (see page 2, lines 77 to page 3, line 80) and where the co-extruded compositions can comprise a hot-gelling agent such as methylcellulose (see page 4, line 140 of the machine translation; see also claim 4) as well as cold-gelling agents (i.e. low temperature gelling hydrocolloid) such as carrageenan (page 4, line 139 of the machine translation; claim 5; see also claim 8).  
Dupont and Martin are analogous to Watelain’372 because they are also directed to food extrudates that are subsequently heat treated for the purpose of jellifying a hydrocolloid comprising component as well as a co-extrudate comprising the hydrocolloid composition.  Watelain’372 teaches using co-extrusion to produce a hydrocolloid comprising first gravy that is encased in a meat emulsion without providing any specificity as to how the hydrocolloid core has been jellified.  Watelain’372 teaches other embodiments where the jellifying of the hydrocolloid is in a steam jacketed vessel or by retort (paragraphs 44, 51-54).  Dupont and Martin teach that the heat treatment can occur after the extrusion and co-extrusion for the purpose of jellifying the hydrocolloid containing component.  To thus modify Watelain’372 and to heat treat the extrudate using steam would have been obvious to one having ordinary skill in the art, for the purpose of jellifying the hydrocolloid dispersion in the core of Watelain’372’s pet food product so as to produce a stable/formed, core/shell food structure.  
Regarding claim 2, Watelain’372 teaches the low temperature gelling hydrocolloid can be locust bean gum (paragraph 28).  
Regarding claim 3, Watelain’372 further teaches using a combination of a methylcellulose, together with locust bean gum and guar gum (see paragraph 28 - combinations thereof).
Regarding claim 4, Watelain’372 teaches using a methylcellulose in the liquid dispersion composition.  Claim 4 differs in specifically reciting the methylcellulose is used at from “about 0.5% by weight to about 2.0% by weight.” 
However, Watelain’372’s examples suggest carboxy methyl cellulose used at 0.2% by weight (see table 5 on page 4).  Additionally, however, Martin teaches the use of methylcellulose at 1% for example, for the desirable purpose of gelling at higher / elevated temperatures (see page 4, line 140 of the machine translation; claim 4).  To thus modify Watelain’372 and to use 1% methylcellulose, as taught by Martin, for example, would have been obvious to one having ordinary skill in the art for achieving the requisite jellifying of the composition after extruding the composition.
Regarding claim 5, Watelain’372 teaches using gums such as xanthan and konjac at 0.5% for example (see Table 1b on page 3 where a 50/50 blend of Xanthan and Konjac is used at 1%).  Martin also teaches that the low temperature gelling hydrocolloid can be used at 0.4% (see claim 8 and page 4, line 139 of the machine translation, carrageenan at 0.5%).  To thus modify Watelain’372 who desires a gelled composition and to use 0.5 or 0.4% of a cold gelling agent, such as carrageenan would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite gelling at lower temperatures.
Regarding claims 6-9, the claims differ from Watelain’372 in specifically reciting the first gravy further comprising salt present at 0.01-1% and sugar at 0.01-2% by weight.
However, Dupont teaches the use of sugars and salts in a composition that has been desirably gelled (see paragraph 43).  Such ingredients would have been obvious to one having ordinary skill in the art to have provided some amount of flavor to the composition to be gelled. Watelain’372 also teaches using 1% of a flavor blend in the hydrocolloid dispersion (see for example table 1b).  Martin further teaches that the composition to be extruded can comprise 0.5-1% salt (see for example, page 4, line 139 of the machine translation) and where the compositions can comprise 3% sugar (see page 4, line 168).
To thus modify the combination and to use from between 0.01-1% salt and between 0.01-2% sugar would therefore have been obvious to one having ordinary skill in the art as a result effective variable, routinely determined through experimentation  for the purpose of providing the requisite alteration of the flavor profile of the first gravy composition as taught by the combination. 
Regarding claim 10, Dupont further teaches that the extruded product that comprises gums (see paragraph 28) can then be heated at a temperature such as 40-65°C, which thus overlaps with the claimed range, for the purpose of gelling the mixture (see paragraph 31).  Dupont further teaches that the heating of the extrudate is such that the core temperature of the extrudate is raised to about 80°C for gelling (paragraph 39).  This is seen to read on the claimed language of “subjecting the extrudate to a steam oven by which the extrudate reaches a temperature from about 50°C to about 70°C.”  That is, steam treatment to “about 80°C” would also have resulted in the extrudate “reaching” a temperature of “about 70°C.” (Applicant’s specification defines “about” to include +/-10% of the value).  It is also noted that Martin teaches temperatures of “preferably 80-100°C” for heating the extrudate for gelling the extrudate (see page 2, line 78 to page 3, line 80 of the machine translation).
To thus modify Watelain’372 and to use temperatures such as “about 80°C” or 65°C for example, would have been obvious to one having ordinary skill in the art, for the purpose of achieving the desired temperatures for gelling of the extrudate.
Regarding claim 11, in view of Dupont (paragraph 39) and Martin (page 5, lines 175), the combination further teaches cutting the heated jellified extrudate and therefore teaches chunks comprising jelly and where the chunks have a predetermined size.  Modification of Watelain’372 in this regard would have been obvious to one having ordinary skill in the art, for the purpose of providing pieces of the meat emulsion surrounding the hydrocolloid core. 
Regarding claim 12, Watelain’372 teaches packaging (paragraph 41) of a co-extruded food product and therefore suggests filling through an opening of a packaging into an interior of the packaging.  In view of Dupont, the combination further teaches that cut chunks of the extrudate are subsequently deposited into a packaging (see paragraph 63).  Further regarding claim 13, Dupont further teaches that the packaging comprising the extruded chunks can also have a gravy filled into the package (see paragraph 60).  The gravy as taught by Dupont can be construed as a second gravy.  As Watelain’372 already teaches packaging (paragraph 41) of a co-extruded food product, to thus modify the combination and to provide an additional second gravy would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, for the purpose of providing additional flavor to the packaged, extruded food.
Regarding claim 14, the second gravy as taught by Dupont, is not seen to comprise methylcellulose (see paragraph 60 - which recites it can comprise guar but does not disclose the sauce comprising methylcellulose).
Regarding claim 15, it would have been obvious to one having ordinary skill in the art, that the packaging as taught by Watelain’372 and Dupont is sealed so as to maintain the sterility of the pet food product.
Regarding claim 16, Dupont further teaches that the gelled, packaged composition is subsequently retorted (see paragraph 63), as does Watelain’372 (paragraph 34).  Watelain’372 further teaches packaging in a can, which has been defined as a retortable container (see paragraph 15) and therefore, suggests retorting of the sealed product, for the known purpose of maintaining sterility of the composition.


Claims 8-10 are also rejected under 35 U.S.C. 103 a being unpatentable over the combination as applied to claim 1 above, and in further view of Yamamoto (US 20170347694 cited on IDS).
Further regarding claims 8-9, if it could have been construed that the combination applied to claim 1 did not specifically teach sugar used at 0.01-2% by weight in the first gravy, then it is further noted that Yamamoto teaches gelling compositions that can comprise methylcellulose and a low temperature gelling agent with the methyl cellulose present at 0.05-10% (see paragraph 64), and the low temperature gelling agent, such as carrageenan, gellan, locust bean gum, cassia gum also used at 0.05-30% (paragraph 66) and where the composition can also include sugar at 0.5-30% as an additive (paragraph 70-71). 
To thus modify the combination and to include sugar at 0.5% for instance, would have been obvious to one having ordinary skill in the art for providing the desired flavor to the gelling composition. 
Further regarding claim 10, it is noted that Yamamoto teaches the gelation temperature of methyl cellulose can be, for example 55°C (see paragraph 58).  As the combination teaches a hydrocolloid dispersion that can also comprise methyl cellulose, as well as locust bean gum, and guar gum, to thus modify the combination so that the temperature of the steam oven by which the extrudate reaches a temperature from about 50°C to about 70°C would have been obvious to one having ordinary skill in the art, as a result effective variable for ensuring that the extruded composition reached the desired temperature for jellifying the hydrocolloid composition.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Watelain (US 20110300256). 
Regarding claim 17, Dupont teaches that the gelled phase and the chunk phase can have the same viscosity when packaged into the case (see paragraph 19, 31 and 41-42, 44).  
Claim 17 differs from the combination as applied to claim 1 in specifically reciting, “wherein at least one of a viscosity or a density of the first gravy is substantially the same as a corresponding viscosity or density of the edible emulsion during at least one time selected from the group consisting of during the co-extruding and during the heating of the extrudate using steam.”
Watelain’256 teaches providing a viscosity of the first gravy to also be within the same range as disclosed by Dupont (see paragraph 5, 11) so as to also provide support to the meat emulsion.  To thus modify the combination such that during the heating of the extrudate using steam that the hydrocolloid gravy composition has substantially the same viscosity as that of the edible emulsion would thus have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the two components were able to respectively support each other.
Regarding claim 18, Watelain’372 teaches examples of preparing a hydrocolloid composition at room temperature (in dry form) (see paragraph 48,49).  The elevated temperatures as suggested in paragraphs 44-45 would appear to be used for the purpose of jellifying the hydrocolloid solution to be filled into the cans.  
Claim 18 differs from the combination in specifically reciting preparing the first gravy at a temperature less than or about 26°C.
Nonetheless, Watlain’256 teaches preparing a jellable composition by mixing components at room temperature (see paragraph 39 - chelating agent, water, gellan gum, guar gum, xanthan gum are all added at room temperature).  As the combination teaches that the jellifying occurs at the point of steam treatment of the extrudate, to thus modify the combination and to prepare the hydrocolloid dispersion, which Watlain’372 teaches can be a flowable sol, at room temperature, similar to what has been suggested by Watelain’256, would thus have been obvious to one having ordinary skill in the art, for the purpose of providing a flowable sol which can be subsequently be jellified as a result of heat treatment of the coextrudate via steam treatment.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Graeber (US 20140170268 - cited on IDS). 
Regarding claim 18, Watelain’372 teaches examples of preparing a hydrocolloid composition at room temperature (in dry form) (see paragraph 48,49).  The elevated temperatures as suggested in paragraphs 44-45 would appear to be used for the purpose of jellifying the hydrocolloid solution to be filled into the cans.  
Claim 18 differs from the combination in specifically reciting preparing the first gravy at a temperature less than or about 26°C.
Nonetheless, Graeber teaches that the mixed food product should be prepared at temperatures below 30°C and then heat treated to gel the gelling agents for the purpose of preventing expansion of any starch components (see paragraph 50).  
To thus modify the combination, especially as Watelain’372 also suggests some embodiments where the hydrocolloid dispersion can also include starch (paragraph 44) and to use temperatures below 30°C (thus encompassing about 26°C) would have been obvious to one having ordinary skill in the art, for the similar purpose of preventing starch expansion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792